Order filed May 15, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00414-CV
                                 ____________

                     IN THE INTEREST OF M.D.C., A Child,


                     On Appeal from the 247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-51514


                                     ORDER

      This is an appeal from an order terminating parental rights. The clerk’s
record was filed May 14, 2013.

      Our review has determined that a relevant item has been omitted from the
clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain the order
terminating the parental rights of appellant, Ashley Johnson, signed April 12, 2013.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before May 20, 2013, containing the order terminating the parental
rights of appellant, Ashley Johnson, signed April 12, 2013.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                        PER CURIAM